UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4013



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JESSE LEE ANTHONY, III,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (1:04-cr-00196)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Smith, SMITH & SCANTLEBURY, L.C., Bluefield, West
Virginia, for Appellant. Charles T. Miller, Acting United States
Attorney, Charleston, West Virginia; John Lanier File, OFFICE OF
THE UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jesse Lee Anthony, III, appeals from his conviction

pursuant to a guilty plea to distribution of crack cocaine and

money laundering and the resulting 151-month sentence.            Anthony’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738, 744 (1967), stating that there are no meritorious issues for

appeal, but addressing the validity of Anthony’s plea and sentence.

Anthony was informed of his right to file a pro se supplemental

brief, but he has not done so.       Because our review of the record

discloses no reversible error, we affirm.

             We find that Anthony’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.      Anthony was properly advised of his rights, the

offenses charged, and the maximum sentence for the offenses.            The

court also determined that there was an independent factual basis

for the plea and that the plea was not coerced or influenced by any

promises.     See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

            We find that the district court properly applied the

Sentencing    Guidelines   and   considered    the   relevant    sentencing

factors before imposing the 151-month sentence.                 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006); see United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).         Additionally, we find that

the sentence imposed was reasonable.      See United States v. Green,


                                  - 2 -
436 F.3d 449, 457 (4th Cir. 2006) (“[A] sentence imposed within the

properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted),

cert. denied, 126 S. Ct. 2309 (2006).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Anthony’s conviction and sentence. This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -